ACCEPTED
                                                                                                      03-12-00746-CV
                                                                                                              8373390
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                               12/28/2015 10:57:28 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
                       __________________
                       NO. 03-12-00746-CV           FILED IN
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                        Gene Doss Construction, Inc.,           Appellant 12/28/2015 10:57:28 AM
                                                                             JEFFREY D. KYLE
                                                   v.                              Clerk


               Frank Smith’s, Inc. d/b/a The Deadfish Grill, Appellee

  ________________________________________________________________
  FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
       NO. 245,047-B, HONORABLE RICK MORRIS, JUDGE PRESIDING

                                       STATUS OF APPEAL

       Appellee Frank Smith’s, Inc. filed a petition for Chapter 11 Bankruptcy (United States

Bankruptcy Court, W.D. Tex., Waco Division, Case Number 12-61194-cag) shortly after the filing

of this appeal. The Bankruptcy plan provided for periodic payment to appellant to satisfy the trial

court’s judgment. Payments are ongoing at this time. The parties feel that this Appeal should be

retained by the Court until this debt is discharged. I certify that I have conferred with debtor’s

counsel, Mr. Aubrey Williams – MONTEZ & WILLIAMS, PC – 3809 W. Waco Dr., Waco, TX

76710, and he agrees with this course of action.

                                                        Respectfully submitted,

                                                        By: /s/ Calvin L. Cowan

                                                               Calvin L. Cowan
                                                               Texas Bar No. 24040737
                                                               SANDERFORD & CARROLL, P.C.
                                                               2110 Birdcreek Drive
                                                               Temple, Texas 76502
                                                               Telephone:    254/773-8311
                                                               Facsimile:    254/773-9175
                                                               cal@txconstructionlaw.com
                                                               ATTORNEY FOR APPELANT
                                                               GENE DOSS CONSTRUCTION, INC.

Status Report to the Court                                                                  Page 1
                                    CERTIFICATE OF SERVICE

       This is to certify that on this 28th day of December, 2015, a true and correct copy of the
foregoing was served via the by United States first class mail, postage prepaid, upon counsel for
Appellee, by and through counsel of record, Mr. Aubrey Williams – MONTEZ & WILLIAMS,
PC – 3809 W. Waco Dr., Waco, TX 76710.


                                             /s/ Calvin L. Cowan




Status Report to the Court                                                                 Page 2